      Case 3:20-cv-00473-DPJ-FKB Document 25 Filed 12/04/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

DORSYL WRIGHT                                                            PLAINTIFF

V.                                          CIVIL ACTION NO.: 3:20-CV-473-DPJ-FKB

JAMES R. MOORE, DANIEL HAGGARD,
ERIC SCOTT, ALLEN GRIFFIN, JOHN DOE
KEMPER COUNTY, MISSISSIPPI, DEPUTY
SHERIFFS ONE THROUGH FOUR, OFFICE
OF THE SHERIFF OF KEMPER COUNTY,
MISSISSIPPI, KEMPER COUNTY, MISSISSIPPI,
AND KATHY DAVIS                                                      DEFENDANTS

                             ENTRY OF APPEARANCE

      Comes now the undersigned, Lance W. Martin, of Allen, Allen, Breeland &

Allen, PLLC, and hereby enters his appearance as one of the attorneys for Defendants

James R. Moore, Daniel Haggard, Eric Scott, Allen Griffin, Office of the Sheriff of

Kemper County, Mississippi, and Kemper County, Mississippi.

      This the 4th day of December, 2020.

                                                     Respectfully submitted,

                                                     JAMES R. MOORE, DANIEL
                                                     HAGGARD, ERIC SCOTT,
                                                     ALLEN GRIFFIN, OFFICE OF
                                                     THE SHERIFF OF KEMPER
                                                     COUNTY, MISSISSIPPI, AND
                                                     KEMPER COUNTY,
                                                     MISSISSIPPI

                                                     BY:   /s/ Lance W. Martin
                                                           One of Their Attorneys
      Case 3:20-cv-00473-DPJ-FKB Document 25 Filed 12/04/20 Page 2 of 2



ROBERT O. ALLEN (MSB #1525)
WILLIAM R. ALLEN (MSB #100541)
LANCE W. MARTIN (MSB #105203)
Allen, Allen, Breeland & Allen, PLLC
214 Justice Street
P. O. Box 751
Brookhaven, MS 39602
Tel: 601-833-4361
ballen@aabalegal.com
wallen@aabalegal.com
lmartin@aabalegal.com

                                       CERTIFICATE

       I, the undersigned, of Allen, Allen, Breeland & Allen, PLLC, hereby certify that

on this day, I electronically filed the foregoing with the Clerk of the Court using the

ECF system, which gave notice of same to the following:

              Samuel L. Begley, Esq.
              P. O. Box 287
              Jackson,, MS 39205
              begleylaw@gmail.com

              David Watkins, Sr., Esq.
              Mississippi Center for Legal Services Corporation
              P. O. Box 951
              Jackson, MS 39205
              wwatkins@mslegalservices.org
                     Attorneys for Plaintiff

and I hereby certify that I have mailed by United States Postal Service the document to

the following non-ECF participant:

              Kathy Davis
              300 Walter Reed Road
              Preston, MS 39354

       This the 4th day of December, 2020.

                                                      /s/ Lance W. Martin
                                                      OF COUNSEL

                                             2
